          Case 2:16-cv-02525-MMD-NJK Document 233 Filed 08/07/19 Page 1 of 5



 1   Nicholas J. Santoro (Nev. Bar No. 532)
     Jason D. Smith (Nev. Bar No. 9691)
 2   SANTORO WHITMIRE, LTD.
     10100 W. Charleston Blvd., Suite 250
 3
     Las Vegas, NV 89135
 4   Tel: (702) 948-8771 / Fax: (702) 948-8773
     E-mail: nsantoro@santoronevada.com,
 5   jsmith@santoronevada.com

 6   Christopher N. Sipes (admitted pro hac vice)
     Einar Stole (admitted pro hac vice)
 7
     Michael N. Kennedy (admitted pro hac vice)
 8   Megan P. Keane (admitted pro hac vice)
     Eric R. Sonnenschein (admitted pro hac vice)
 9   Alaina M. Whitt (admitted pro hac vice)
     Han Park (admitted pro hac vice)
10   Jordan L. Moran (admitted pro hac vice)
11   COVINGTON & BURLING LLP
     One CityCenter, 850 Tenth Street, NW
12   Washington, DC 20001
     Tel: (202) 662-6000 / Fax: (202) 662-6291
13   E-mail: csipes@cov.com, estole@cov.com,
     mkennedy@cov.com, mkeane@cov.com,
14   esonnenschein@cov.com, awhitt@cov.com,
15   hpark@cov.com, jmoran@cov.com

16   Attorneys for Plaintiffs Amarin Pharma, Inc. and
     Amarin Pharmaceuticals Ireland Limited
17
                               UNITED STATES DISTRICT COURT
18                                  DISTRICT OF NEVADA
19
     AMARIN PHARMA, INC. and AMARIN                         CASE NO.: 2:16-cv-02525-MMD-NJK
20   PHARMACEUTICALS IRELAND LIMITED,
                                                                    (Consolidated with
21          Plaintiffs,                                         2:16-cv-02562-MMD-NJK)
22   v.                                                   JOINT STIPULATION FOR EXTENSION
23                                                         OF TIME FOR EXPERT DISCOVERY
     HIKMA PHARMACEUTICALS USA INC.,                          DEADLINE (THIRD REQUEST)
24   et al.,

25          Defendants.
26

27


                                                    -1-
          Case 2:16-cv-02525-MMD-NJK Document 233 Filed 08/07/19 Page 2 of 5



 1          Plaintiffs Amarin Pharma, Inc. and Amarin Pharmaceuticals Ireland Limited
 2   (collectively, “Amarin”), Defendants Hikma Pharmaceuticals USA Inc. and Hikma
 3   Pharmaceuticals International Limited (collectively, “Hikma”) and Defendants Dr. Reddy’s
 4   Laboratories, Inc. and Dr. Reddy’s Laboratories, Ltd. (collectively, “DRL”) in the above-
 5   referenced consolidated action with the Court’s consent, hereby stipulate and agree that the
 6   Court’s September 14, 2018 Order upon the parties’ Stipulation and Order for Discovery Plan
 7   (ECF No. 146, the “Discovery Plan”), as modified by the Court’s January 14, 2019 Order
 8   (ECF No. 180) and the Court’s June 19, 2019 Order upon the parties’ Joint Stipulation for
 9   Extension of Time for Expert Discovery (ECF No. 229), shall be further modified as set forth
10   below. The parties agree that good cause exists to modify the existing schedule to permit
11   Amarin to serve one surreply expert report responding to the reply expert report of John
12   Kornak, Ph.D. and to permit Defendants to take a deposition of Amarin’s surreply expert after
13   service of the surreply report. This is the third stipulated request made by the parties for a
14   change to the deadline for the completion of expert discovery.1
15   I.     Current Status of Discovery
16          At present, the parties have conducted a substantial amount of discovery. The parties
17   have exchanged their Fed. R. Civ. P. 26(a)(1) initial disclosures, in addition to the patent
18   disclosures, document productions, and contentions required under Local Patent Rules 1-6
19   through 1-10. The parties have also complied with the claim construction requirements under
20   Local Patent Rules 1-13 through 1-16, and the Court held a claim construction hearing on April
21   24, 2018. The parties have also substantially completed document production pursuant to the
22

23
     1
       The first request (ECF No. 145) became the Court’s Discovery Plan (ECF No. 146).
24
     Thereafter, Defendant DRL made a request to extend certain discovery deadlines (ECF No. 165),
25   which resulted in a new expert discovery deadline of July 10, 2019 (ECF No. 180). The parties’
     second stipulated request (ECF No. 229), which was approved by the Court (ECF No. 229),
26   extended the close of expert discovery to July 17, 2019, to accommodate scheduling of two
     expert depositions.
27


                                                  -2-
           Case 2:16-cv-02525-MMD-NJK Document 233 Filed 08/07/19 Page 3 of 5



 1   Discovery Plan (ECF No. 146). Plaintiffs and Defendants have also each served responses to
 2   various written discovery requests, including document requests and interrogatories.
 3          Between January 9, 2019 and June 10, 2019, the parties served several opening,
 4   responsive, and reply expert reports. Following the exchange of expert reports, the parties
 5   completed fourteen expert depositions. Expert discovery closed on July 17, 2019.
 6          During the third round of expert reports, Defendants served a Reply Report from John
 7   Kornak, Ph.D. on June 10, 2019, followed by a Corrected Reply Report on June 13, 2019. On
 8   July 1, 2019, Amarin notified Defendants that Amarin intended to move to strike Dr. Kornak’s
 9   Corrected Reply Report on the ground that it was not a proper reply report under Federal Rule
10   of Civil Procedure 26(a)(2)(D)(ii). The parties held a meet and confer on July 8, 2019. On
11   July 26, 2019, the parties reached an agreement that, in lieu of filing the contemplated motion
12   to strike, Amarin may serve a surreply report to Dr. Kornak’s Corrected Reply Report on
13   August 22, 2019. The parties further agreed that Defendants will thereafter be afforded an
14   opportunity to depose Amarin’s surreply expert.
15          Because expert discovery closed on July 17, 2019 (ECF No. 229), the parties
16   respectfully request that the Court modify its prior scheduling order to permit service of the
17   surreply report and the subsequent deposition of Amarin’s surreply expert.
18   II.    Agreed-Upon Modifications to the Discovery Plan
19          The parties respectfully submit that good cause exists to modify the Discovery Plan in
20   this case to (1) allow Amarin to serve a surreply expert report solely to contradict or rebut
21   evidence on the same subject matter identified in the Corrected Reply Report of John Kornak,
22   Ph.D. on August 22, 2019 and (2) allow Defendants to take the deposition of Amarin’s
23   surreply expert at a subsequent date and time to be agreed-upon by the parties.         Expert
24   discovery would remain closed for all other purposes, and all other requirements in the Court’s
25   September 14, 2018 Order (ECF No. 146) (as modified by ECF No. 180 and ECF No. 229) and
26   / /
27   / /


                                                  -3-
          Case 2:16-cv-02525-MMD-NJK Document 233 Filed 08/07/19 Page 4 of 5



 1   the Court’s Order Setting Trial (ECF No. 213) would continue to govern.
 2   DATED: August 6, 2019                           Respectfully submitted,

 3    /s/ Jason D. Smith                             /s/ Constance S. Huttner
     Nicholas J. Santoro (Nev. Bar No. 532)          Michael D. Rounds (Nev. Bar No. 4734)
 4
     Jason D. Smith (Nev. Bar No. 9691)              Ryan J. Cudnik (Nev. Bar No. 12948)
 5   SANTORO WHITMIRE, LTD.                          BROWNSTEIN HYATT FARBER
     10100 W. Charleston Blvd., Suite 250            SCHRECK, LLP
 6   Las Vegas, NV 89135                             5371 Kietzke Lane
     Tel: (702) 948-8771 / Fax: (702) 948-8773       Reno, NV 89511
 7   Email: nsantoro@santoronevada.com,              Tel.: (775) 324-4100 / Fax: (775) 333-8171
     jsmith@santoronevada.com                        Email: mrounds@bhfs.com,
 8
                                                     rcudnik@bhfs.com
 9   Christopher N. Sipes (admitted pro hac vice)
     Einar Stole (admitted pro hac vice)             Constance S. Huttner (admitted pro hac vice)
10   Michael N. Kennedy (admitted pro hac vice)      Frank D. Rodriguez (admitted pro hac vice)
     Megan P. Keane (admitted pro hac vice)          Caroline Sun (admitted pro hac vice)
11   Eric R. Sonnenschein (admitted pro hac vice)    Beth Finkelstein (admitted pro hac vice)
12   Alaina M. Whitt (admitted pro hac vice)         James Barabas (admitted pro hac vice)
     Han Park (admitted pro hac vice)                WINDELS MARX LANE &
13   Jordan L. Moran (admitted pro hac vice)         MITTENDORF, LLP
     COVINGTON & BURLING LLP                         1 Giralda Farms, Suite 100
14   One CityCenter, 850 Tenth Street, NW            Madison, NJ 07940
     Washington, DC 20001                            Tel: (973) 966-3200 / Fax: (973) 966-3250
15   Tel: (202) 662-6000 / Fax: (202) 662-6291       Email: chuttner@windelsmarx.com,
16   Email: csipes@cov.com, estole@cov.com,          frodriguez@windelsmarx.com,
     mkennedy@cov.com, mkeane@cov.com,               csun@windelsmarx.com,
17   esonnenschein@cov.com, awhitt@cov.com,          bfinkelstein@windelsmarx.com,
     hpark@cov.com, jmoran@cov.com                   jbarabas@windelsmarx.com
18
     Attorneys for Plaintiffs Amarin Pharma, Inc.    Attorneys for Defendants Dr. Reddy’s
19   and Amarin Pharmaceuticals Ireland              Laboratories, Inc. and Dr. Reddy’s
20   Limited                                         Laboratories, Ltd.

21
     /s/ Claire A. Fundakowski
22   Wayne A. Shaffer (Nev. Bar No. 1519)
     LAXALT & NOMURA, LTD.
23
     9790 Gateway Drive, Suite 200
24   Reno, NV 89521
     Tel: (775) 322-1170
25   Email: wshaffer@laxalt-nomura.com

26   George C. Lombardi (admitted pro hac vice)
     WINSTON & STRAWN LLP
27
     35 W. Wacker Drive


                                                    -4-
          Case 2:16-cv-02525-MMD-NJK Document 233 Filed 08/07/19 Page 5 of 5



 1   Chicago, IL 60601
     Tel: (312) 558-5969
 2   Email: glombard@winston.com
 3
     Charles B. Klein (admitted pro hac vice)
 4   Claire A. Fundakowski (admitted pro hac vice)
     WINSTON & STRAWN LLP
 5   1700 K Street N.W.
     Washington, D.C. 20006
 6   Tel: (202) 282-5000
     Email: cklein@winston.com,
 7
     cfundakowski@winston.com
 8
     Eimeric Reig-Plessis (admitted pro hac vice)
 9   WINSTON & STRAWN LLP
     101 California Street
10   San Francisco, CA 94111
11   Tel: (415) 591-6808
     Email: ereigplessis@winston.com
12
     Attorneys for Defendants Hikma
13   Pharmaceuticals USA Inc. and Hikma
     Pharmaceuticals International Limited
14

15                                                         IT IS SO ORDERED:

16
                                                           ____________________________________
17                                                         UNITED STATED MAGISTRATE JUDGE
18                                                                   August 7, 2019
                                                           Date:______________________________
19

20

21

22

23

24

25

26

27


                                                     -5-
